        Exhibit B
        Documents filed in
        State Court Action




Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 1 of 19
                                                                                Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
                                                               2016-CV17647

   IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                     AT KANSAS CITY

THOMAS LYNN,                   )
                               )
c/o The Meyers Law Firm, LC    )
4435 Main Street, Suite 503    )
Kansas City, Missouri 64111,   )
                               )
                Plaintiff,     )
                               )
v.                             )
                               )             Case No.:       ________________
ISD RENAL, INC., d/b/a         )
WESTPORT RENAL CENTER,         )             Division No.: ________________
      Serve at:                )
CSC-Lawyers Incorporating      )
Service Company                )
221 Bolivar Street             )
Jefferson City, Missouri 65101 )
                               )
and                            )
                               )
DAVITA, INC., d/b/a DAVITA     )
WESTPORT RENAL CENTER;         )
d/b/a DAVITA INTEGRATED        )
KIDNEY CARE; d/b/a             )
VILLAGEHEALTH DM, LLC; d/b/a )
RMS DM, LLC,                   )
      Serve at:                )
3947 Broadway Street           )
Kansas City, Missouri 64111,   )
                               )
                Defendants.    )

                       PETITION FOR DAMAGES

     Plaintiff states and alleges the following as a cause of action against

Defendants:




      Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 2 of 19
                                                                                  Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
      1.       This cause of action brings claim against Defendants for their

failure to issue Plaintiff a “service letter” pursuant to R.S.Mo. § 290.140.

      2.       This cause of action brings claim against Defendants for their

breach of contract in failing to compensate Plaintiff for his unused paid time

off (“PTO”).

      3.       Plaintiff Tom Lynn is a resident of Kansas City, Jackson County,

Missouri.

      4.       Defendant ISD Renal, Inc. is a Delaware corporation conducting

business in Missouri.

      5.       Defendant DaVita, Inc. is a Delaware corporation conducting

business in Missouri.

      6.       The Court has personal jurisdiction over Defendants pursuant to

R.S.Mo. § 506.500.1.

      7.       Plaintiff was first injured by Defendants’ conduct in Jackson

County, Missouri, such that venue is proper in this Court pursuant to

R.S.Mo. § 508.010.4.

      8.       During the time period relevant to this suit, both Defendants

conducted business in Missouri and each Defendant separately employed

seven (7) or more employees.

      9.       Plaintiff worked for one or more of the Defendants from October

2017 through November 1, 2019.

                                         2
       Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 3 of 19
                                                                                 Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
      10.   On November 1, 2019, Plaintiff’s employment with Defendants

was terminated.

      11.   Pursuant to R.S.Mo. § 290.140, Plaintiff sent a request for a

“service letter” via certified mail to manager Angela Mejia. This request is

attached as Exhibit A. As per the statute, Plaintiff’s request for a service

letter specifically referenced R.S.Mo. § 290.140 and otherwise complied with

that statute’s requirements.

      12.   Plaintiff’s request for a service letter was received by Ms. Mejia

on December 18, 2019. The certified mail receipt is attached as Exhibit B.

      13.   Thus, as required by R.S.Mo. § 290.140, Defendants were to

provide a compliant service letter to Plaintiff within forty-five (45) days of

receipt of Plaintiff’s request – February 1, 2020.

                                   Count I
                     Violation of R.S.Mo. Section 290.140

      14.   Plaintiff incorporates paragraphs 1 through 13 as though set

forth herein.

      15.   Defendants did not (and have not) provide(d) a service letter to

Plaintiff in violation of R.S.Mo. § 290.140.

      16.   Therefore, pursuant to R.S.Mo. § 290.140, Defendants are liable

for nominal damages.




                                        3
       Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 4 of 19
                                                                                   Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
      17.   Defendants’ and/or their agents’ acts were outrageous due to

Defendants’ and/or their agents’ evil motive or reckless indifference to the

rights of others, entitling Plaintiff to an award of punitive damages in an

amount sufficient to punish Defendants and/or their agents and deter others

from like conduct.

      WHEREFORE, Plaintiff Thomas Lynn prays for judgment in his favor

against Defendants jointly and severally, for nominal damages, for punitive

damages, for his costs, and for such other and further relief as the Court

deems just and proper under the circumstances.

                                     Count II
                  Breach of Contract – Failure to Pay Unused PTO

      18.   Plaintiff incorporates paragraphs 1 through 17 as though set

forth herein.

      19.   Moreover, Defendants’ policies provide that an employee’s final

paycheck will include any remaining and unused PTO. See Exhibit C.

      20.   When Defendants terminated Plaintiff’s employment, Plaintiff

had remaining 240 hours of unused PTO. See Exhibit D.

      21.   However, Defendants did not compensate Plaintiff for his

remaining and unused PTO when issuing him his final check.

      22.   As the right to PTO upon termination of the employer-employee

relationship is a contractual right, Defendants breached Plaintiff’s right to be


                                       4
       Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 5 of 19
                                                                                Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
compensated for his PTO, damaging Plaintiff. Therefore, Defendants are also

liable to Plaintiff in an amount to compensate him for his remaining and

unused PTO he accumulated by the end of his employment with Defendants.

      WHEREFORE, Plaintiff Thomas Lynn prays for judgment in his favor

against Defendants jointly and severally, for nominal damages, unpaid PTO,

for punitive damages, for his costs, and for such other and further relief as

the Court deems just and proper under the circumstances.

                                           THE MEYERS LAW FIRM, LC



                                     By:   /s/ Martin M. Meyers
                                           Martin M. Meyers       MO #29524
                                           mmeyers@meyerslaw.com
                                           Leonard A. Stephens MO #64183
                                           lstephens@meyerslaw.com
                                           4435 Main Street, Suite 503
                                           Kansas City, Missouri 64111
                                           (816) 444-8500
                                           (816) 444-8508

                                           ATTORNEYS FOR PLAINTIFF




                                       5
       Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 6 of 19
                                                                                 Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
                                                                  2016-CV17647




Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 7 of 19
                                                                                 Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
                                                                  2016-CV17647




Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 8 of 19
                                                                     Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
                                                      2016-CV17647




Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 9 of 19
                                                                                  Electronically Filed - Jackson - Kansas City - August 27, 2020 - 04:15 PM
                                                                   2016-CV17647




Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 10 of 19
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

THOMAS LYNN

                        PLAINTIFF(S),                            CASE NO. 2016-CV17647
VS.                                                              DIVISION 18

ISD RENAL, INC ET AL

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable KEVIN DUANE HARRELL on 11-JAN-2021 in DIVISION 18 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV17647                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 11 of 19
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ KEVIN DUANE HARRELL
                                              KEVIN DUANE HARRELL, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
MARTIN MARK MEYERS, 4435 Main St, Ste 503, KANSAS CITY, MO 64111

Defendant(s):
ISD RENAL, INC
DAVITA, INC

Dated: 11-SEP-2020                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV17647                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 12 of 19
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV17647
 KEVIN DUANE HARRELL
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 THOMAS LYNN                                                        MARTIN MARK MEYERS
                                                                    4435 Main St
                                                                    Ste 503
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 ISD RENAL, INC                                                     415 E 12th
 DBA: WESTPORT RENAL CENTER                                         KANSAS CITY, MO 64106
 Nature of Suit:
 CC Other Miscellaneous Actions                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: ISD RENAL, INC
                                      DBA: WESTPORT RENAL CENTER
  SRV: CSC LAWYERS INC SERV CO
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    11-SEP-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-8095 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20                                  Page 13 of 19
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 14 of 19
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV17647
 KEVIN DUANE HARRELL
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 THOMAS LYNN                                                        MARTIN MARK MEYERS
                                                                    4435 Main St
                                                                    Ste 503
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 ISD RENAL, INC                                                     415 E 12th
 DBA: WESTPORT RENAL CENTER                                         KANSAS CITY, MO 64106
 Nature of Suit:
 CC Other Miscellaneous Actions                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: DAVITA, INC
                                      DBA:     DAVITA WESTPORT RENTAL CENTER
                                      DBA:     DAVITA INTEGRATED KIDNEY CARE
                                      DBA:     VILLAGEHEALTH DM LLC
                                      DBA:     RMS DM LLC
  SERVE: 3947 BROADWAY STREET
  KANSAS CITY, MO 64111



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    11-SEP-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-8096 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20                                  Page 15 of 19
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-8096 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20                                  Page 16 of 19
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 17 of 19
                                                                                                   6/2020
Case 4:20-cv-00847-FJG Document 1-2 Filed 10/20/20 Page 18 of 19
:lge or Division:                                                  Case Number: 2016-CV17647
WIN DUANE HARRELL
tintiff/Petitioner:                                 Plaintiffs/Petitioner's Attorney/Address
                                                    MARTIN MARK MEYERS
                                                                                              ~     b
                                                                                                   z:_,
                                                                                                                                    C·. 1·,v
IOMASLYNN
                                                    4435 Main St
                                                    Ste 503                                    PJ·• ·
                                                                                                               .
                                                                                                               l.::,
                                                                                                                                             bD
_ _ _ _ _ _ _ _ _ _ _ _ _v_s_.t-KA=--N_S---:-A-:cS-:-C_IT_Y~,_M_O_64_1_1_1--------.'Tb~ ".         B2020 _
:fondant/Respondent:                                Court Address:                           ~ Co
) RENAL, INc                                        415 E 12th                                                                 r-s ui,try
_JA_:_W_E_ST_P_O_R_T_RE_N_A_L_C_E_N_T_E_R_ _ _- - i KANSAS CITY, MO 64106                          0Fp-fC£
ture of Suit:
; Other Miscellaneous Actions                                                                        Date File Stam

                                                            Summons in Civil Case
 The State of Missouri to: ISD RENAL, INC
                                     DBA: WESTPORT RENAL CENTER
W: CSC LAWYERS INC SERV CO
:1 BOLIVAR STREET
~FFERSON CITY, MO 65101

      COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken agains       for the r ef demanded in the petition.
                                                    l l-SEP-2020
                                                         Date
     JACKSON COUNTY                  Further Information:

                                                      Sherifrs or Server's Return
 Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
 I certify that I have served the above summons by: (check one)
  D delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
  D leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _a person of the Defendant's/Respondent's family over the age of 15 years who
      permanently resides with the Defendant/Respondent.
  szro;service on a corporation) delivering a copy of the summons and a copy of the petition to

      ~(L          lau.J-.i.oNJJ             l   ~.L.                .              (name)_~~~~=~-------(title).
 D other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Served at ,3'5o  E. • Ht                    rl----                                       (address)
in   tcLe                                        (County/City of St. Louis), MO, on       09-J-t · JO,:)Q         (date) at_yg:)~~O~A~_ _ _ (time).
     :=e:w.ul~          ..,,M)lt:)         p      Wl\u.u..,..._          h,           r         '2..(;:   ~             '-'.J"-"~
                 '~rinte&me of Sheriff or Server                         I                                Signature of Sheriff or   s6
                                 Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (date).
        (Seal)
                                 My commission expires: _ _ _ _ _ _ _ _ __
                                                                             Date                                          Nota     Public
 Sherifrs Fees
 Summons                      $_ _ _ _ _ __
 Non Est                      $_ _ _ _ _ __
 Sheriffs Deputy Salary
 Supplemental Surcharge       $_~1=0=.o~o_ __
 Mileage                      $                    (___ miles @$._ _ per mile)
                              $_ _ _ _ _ __
 Total
 A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
 suits, see Su reme Court Rule 54.



                          Case
A (7/2018) SM30 (JAKSMCC) For Court4:20-cv-00847-FJG           Document
                                   Use Only: Document Id# 20-SMCC-8095       1-2 Procedure
                                                                       I of !Civil FiledForm
                                                                                           10/20/20
                                                                                               No. I, Rules Page      19 of 19
                                                                                                             54.01 -54.05,
                                                                                           54.13, and 54.20; 506.120- 506.140, and 506.150 RSMo
                                                                                                                                               r,
